               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC D. TEREO,               :               CIVIL ACTION NO. 1:16-CV-1436
                             :
             Plaintiff       :               (Chief Judge Conner)
                             :
         v.                  :
                             :
DARRYL L. SMUCK, II, and THE :
SOUTHERN POLICE COMMISSION, :
                             :
             Defendants      :

                                      ORDER

      AND NOW, this 9th day of July, 2019, upon consideration of the motion (Doc.

68) by defendant Darryl L. Smuck, II, seeking reconsideration of this court’s

September 17, 2018 memorandum and order (Docs. 64, 65), and in accordance with

the accompanying memorandum, it is hereby ORDERED that the motion (Doc. 68)

is DENIED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
